870 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Lawrence W. OLIVER, Defendant-Appellant
No. 88-4023.
United States Court of Appeals, Sixth Circuit.
March 10, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge
MERRITT, Circuit Judge.


1
The only issue asserted by appellant is that the Federal Sentencing Guidelines are unconstitutional in that they were the product of an unlawful delegation of the powers of Congress to the Sentencing Commission.  The United States Supreme Court, however, in Mistretta v. United States, --- U.S. ----, 109 S.Ct. 2818 (Jan. 18, 1989), held that the guidelines were constitutional and did not result from an unlawful delegation.  The decision of the District Court, therefore, is affirmed.